EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

	Claim 4 has been amended to depend from claim 1 instead of cancelled claim 2.

	In claim 4, line 2, “includes fabric panels” has been replaced with -- includes at least one fabric panel --

	In claim 9, line 6, “wing elements’ and” has been replaced with -- wing elements; and --


/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        7/3/21